Citation Nr: 0013935	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-23 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated at 10 percent; to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (1999).

2.  Entitlement to a compensable rating for shrapnel wound of 
the right leg.

3.  Entitlement to a compensable rating for shrapnel wound of 
the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to August 1981

By rating decision in December 1981, service connection was 
granted for asthma and shrapnel wounds of many areas.  In 
January 1996 the veteran filed a claim for an increased 
rating for neurosis, bronchial disability, nasal deflection, 
asthma, tinnitus, impaired hearing, PTSD, and shrapnel wounds 
of the left arm, left wrist, left leg, left ankle, right leg, 
and face.  This appeal arises from the May 1996 rating 
decision from the Huntington, West Virginia Regional Office 
(RO) that continued the evaluation of allergic rhinitis at 0 
percent; of deviated nasal septum at 0 percent; of asthma at 
10 percent; of shrapnel wounds of the left arm, left wrist, 
left leg, left ankle, right leg, and face at 0 percent; of 
dysthymic disorder with post traumatic stress disorder (PTSD) 
at 30 percent; of bilateral hearing loss at 0 percent; and of 
tinnitus at 10 percent.  

A Notice of Disagreement was filed in May 1996 as to the 
above noted issues and a personal hearing at the RO was 
requested.  A Statement of the Case was issued in June 1996.  
A substantive appeal was filed in June 1996 with a request 
for a hearing at the RO before a Member of the Board. 

In October 1996 a hearing at the RO before a local hearing 
officer was held.  At the hearing, the veteran indicated that 
he was withdrawing his appeal as to the issue of increased 
rating for service connected tinnitus.  

In writing in July 1997, the veteran withdrew his appeal as 
to all issues except entitlement to an increased rating for 
dysthymic disorder with PTSD, increased rating for shell 
fragment wound to the right leg and left ankle, and increased 
rating for asthma.   

On July 10, 1997, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

A decision as to the issue of entitlement to an increased 
evaluation for service connected dysthymic disorder with PTSD 
was promulgated by the Board in July 1998; therefore, that 
issue is not currently before the Board.

This case was remanded in July 1998 for further development.  
The case was thereafter returned to the Board.

The Board notes that the veteran has raised a claim for 
service connection for bone spurs of the heels both on a 
direct basis and as etiologically related to the shell 
fragment wounds of the lower extremities and for service 
connection for degenerative joint disease both on a direct 
basis and secondary to shell fragment wounds.  Additionally, 
in July 1997, the veteran indicated that he was seeking an 
increased rating for his service connected hearing loss.  The 
RO has not developed these issues.  These issues are not 
inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action.

The issue of entitlement to an extraschedular rating for 
asthma is the subject of the Remand decision below. 



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
dispositions of the appeals has been obtained by the RO.

2.  The veteran's asthma is most closely analogous to the 
criteria required for a 30 percent rating under the old 
criteria which is more advantageous to him.

3.  The veteran's asthma does not require monthly physician's 
visits for required care of exacerbations or intermittent 
courses of systemic corticosteroids; pulmonary functions 
studies reveal no more than mild impairment.

4.  The veteran's service connected residual scars from a 
shrapnel wound of the right leg are painful on objective 
demonstration; there is no functional limitation of the right 
leg related to the service connected shrapnel wound.

5.  Any service connected residual scar from a shrapnel wound 
of the left ankle is well healed and non tender; the 
veteran's left ankle complaints are not manifestations of 
residuals of a shrapnel wound of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
and no greater for asthma pursuant to the regulations in 
effect prior to October 7, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (as in 
effect prior to October 7, 1996).

2.  The criteria for the assignment of a rating in excess of 
30 percent for asthma pursuant to the regulations in effect 
from October 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (as in effect from 
October 7, 1996).

3.  The criteria for the assignment of a rating of 10 percent 
for residual scars from a shrapnel wound of the right leg 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

4.  The criteria for the assignment of a compensable rating 
for a residual scar from a shrapnel wound of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service re-enlistment examination in March 1965, the 
veteran's skin and lower extremities were clinically 
evaluated as normal.

On a re-enlistment examination in June 1965, no history of 
skin problems or lameness was reported.  The veteran reported 
a history of foot trouble; he reported that he had foot 
trouble and swollen ankles when he was eleven years old and 
had no trouble since.  It was considered to be not 
disqualifying.

In January 1969, the veteran was seen with shrapnel wounds of 
the left hand and left leg from enemy anti-personnel mine.  
His condition was good and the prognosis was good.  

A record from April 1969 shows that the veteran sustained 
multiple fragment wounds of all extremities in January 1969.  
The wounds were well healed, but he was having considerable 
pain at the sight of a small wound below the left lateral 
malleolus.  He was told a fragment was still there.  He 
additionally had "shooting pains" over a large scar on the 
right shin.  He was referred for a consultation.  When seen 
later that same month, it was reported that the right leg 
scar was mildly tender.  There was no neurovascular deficit.  
The impression was healing wounds.  

In August 1971, the veteran was seen with complaints of onset 
of ecchymosis over the medial aspect of the left foot and 
left calf.  The medical records indicate an injury five days 
previously while playing sports.

On a re-enlistment examination in February 1974, a history of 
swollen or painful joints and foot trouble was reported.  The 
veteran reported that he suffered wounds to the legs and arms 
in 1969.  It was noted that these problems were not 
considered disabling.  On examination, it was noted that the 
veteran had a shrapnel scar medially of the right leg, 
specifically a 1/4 inch scar of the right thigh and a 2 inch 
scar of the right lower leg.  These were not considered 
disabling.   

On a reenlistment examination in January 1977, a history of 
foot trouble was reported.  The veteran indicated that he was 
wounded in Vietnam.  

In December 1977, the veteran was seen with left ankle trauma 
one hour previously.  The assessment was sprain.  Later in 
December 1977, the veteran was seen with tenderness over the 
lateral ligaments of the ankle after a sprain a week 
previously.  The x-ray showed a chip fracture of the lateral 
malleolus.  

On an annual examination in March 1978, the veteran 
complained of foot trouble.  He reported being wounded in 
Vietnam and had torn ligaments and a chipped bone of the left 
ankle.  On examination, the lower extremities were clinically 
evaluated as normal.  No scars were described.  

On an assignment to independent duty examination in February 
1979, the lower extremities were clinically evaluated as 
normal.  A history of foot trouble was noted.  The veteran 
reported suffering wounds to the legs and arms in Vietnam.  
It was noted that the veteran had multiple shrapnel scars of 
the left leg and arm. 

On a retirement examination in May 1981, a history of foot 
trouble and broken bones was reported.  The veteran reported 
suffering multiple shrapnel wounds to the legs, arms, foot, 
and face in Vietnam.  On examination, the veteran's lower 
extremities were clinically evaluation as normal.  It was 
noted that the veteran had scars to the legs and left upper 
extremity.  

The veteran's service medical records additionally show that 
he was diagnosed with bronchial asthma.  

In September 1981, the veteran filed a claim for service 
connection for disabilities to include asthma and shrapnel 
wounds.  

On a VA examination in November 1981, it was indicated that 
the veteran had shrapnel wounds to areas to include the right 
leg mid shaft, where there was a scar that was 1 inch by 2 
inches.  The scar was manifested by brown pigmentation.  It 
was mildly depressed, non tender and non adherent.  The 
veteran had multiple small scars of the lateral aspect of the 
left lower extremity that were unmeasurable and were non 
tender.  The diagnoses included shrapnel wounds to many 
areas.  

By rating action of December 1981, service connection for 
asthma and for shrapnel wounds of many areas was granted.  

In January 1996, the veteran filed a claim for an increased 
rating for disabilities to include asthma and left ankle and 
right leg shell fragment wounds. 

Associated with the file were VA outpatient records that 
include the following:

A VA outpatient record from October 1995 shows that the 
veteran reported arthritic pain, especially in the left heel.  

VA outpatient records from October 1995 and November 1995 
show that the veteran was seen with a history of asthma.  He 
fell the previous week and hit his chest.  He had non-
radiating pain in the chest with coughing and movement.  On 
examination, the sternum was tender to palpation.  The chest 
was clear.  An x-ray suggested a benign lesion.  The 
diagnostic impressions included musculoskeletal injury.  

A VA outpatient record from January 1996 shows that the 
veteran complained of severe pain of the left heel radiating 
up the leg.  He had spurs on the heel and shrapnel of the 
left outer ankle.  He also had pain of the right leg.  The 
assessment included left foot bone spurs; calcaneus spurs.

On a VA examination in February 1996, the veteran complained 
of frequent attacks of upper respiratory infection, wheezing, 
and dry cough.  He said his shortness of breath was 
aggravated by exertion and walking more than 50 yards, or 
climbing up about eight steps.  On examination, the chest was 
symmetrical and not restricted in expansion.  It was 
nontender.  The lungs were clear to percussion and 
auscultation.  There were no rales or wheezing.  Dyspnea on 
exertion was reported by the veteran.  The diagnoses included 
bronchial asthma.  

On an other VA examination in February 1996, the veteran 
reported pain in the left ankle, inferior to the lateral 
malleolus.  He stated that he had bone spurs on his heels and 
occasional pain in the vicinity of the wound in the right 
calf.  He had pain of the right calf on walking.  On 
examination, there was a very faint 5 mm by 3 mm scar of left 
ankle, beneath the left lateral malleolus.  There was small 
moveable increased density in the vicinity of the scar which 
might or might not be a foreign body.  There was a 1 by 1 cm 
flat scar on the posterior right calf that was an entrance 
wound, and there was an exit wound which was 3 by 2 cm medial 
to the tibia in the mid calf.  Both scars were moveable, 
nontender, and nondisfiguring.  The diagnoses included 
plantar fasciitis, left foot, with plantar calcaneal spurs of 
the feet.  

By rating action of May 1996, the evaluation of the veteran's 
service connected asthma was continued at 10 percent and the 
evaluation of the veteran's service connected shrapnel wounds 
of the left ankle and right leg were continued at 0 percent.  
The current appeal to the Board arises from this action.

At an RO hearing in October 1996, the veteran testified that 
as to his service connected asthma, he used inhalers and over 
the counter pills.  He had problems with walking up hills and 
he could not do physical labor.  He also had problems in 
colder weather or very hot and humid weather.  His medication 
gave him relief from an asthma attack.  He stated that the 
asthma caused him employment problems.  As to the shell 
fragment wounds, the veteran testified that he had a retained 
piece of shrapnel in his left ankle.  He continued to have 
pain of the area.  He had bone spurs of the left foot.  He 
testified that his right leg wound residuals caused him pain 
and was tender to the touch.  

Associated with the file were VA outpatient records that 
include the following.  In February 1996 and March 1996, the 
veteran was seen with complaints of pain of both feet.  He 
reported bone spurs of the feet.  An assessment from April 
1996 indicated that the veteran had fasciitis and heel spurs.  

VA outpatient records from October 1996 and November 1996 
indicate that the veteran complained of pain of the feet.  
The assessments included heel spurs and fasciitis.  

On a pulmonary function test from December 1996, the forced 
vital capacity was mildly reduced as well as the FEV-1.  The 
FEV-1 value was 2.57 liters.  The FEV-1/FVC ratio was normal.  
The mid-inspiratory flows were within normal limits.  The 
maximal voluntary ventilation was 106 liters per minute and 
this was 86% of predicted.  The veteran's total lung capacity 
was 5.88 liters and this was 89% of predicted.  The vital 
capacity was 3.44 liters and this was 77% of predicated.  The 
residual volume was 2.44 liters and this was 114% of 
predicted.  The residual volume/TLC ratio was 42%.  The 
diffusion capacity for carbon monoxide was 76% of predicted.  
The arterial blood gases drawn on room air revealed a pH of 
7.42, a PCO2 of 39.2, a PO2 of 78.3, and carboxyhemoglobin of 
2.2%.  The inspiratory portion of the flow volume loop was 
normal.  The expiratory portion was normal, as well.  The 
volume time curve was incomplete due to poor effort.  The 
impression included normal spirometry, normal lung volumes, 
normal diffusion capacity, and normal arterial blood gases.  

On a VA examination in December 1996, the veteran complained 
of shortness of breath on exertion that was relieved by 
inhalers.  Additionally, he would wake up in the middle of 
the night with shortness of breath.  On examination, the 
chest was symmetrical, not restricted in expansion, and 
nontender.  The lungs had diminished breath sounds.  There 
were no rales or wheezing.  The pulmonary function test was 
interpreted by the examiner as revealing mild reduction of 
forced vital capacity.  The FEV-1 was mildly reduced as well.  
The FEV-1/FVC ratio was mildly reduced.  The FEV-1 value was 
2.17 liters.  The maximum voluntary ventilation was 95 liters 
per minute and this was 76% of predicted.  As to lung 
volumes, the veteran's total lung capacity was 6.1 liters and 
this was 92% of predicted.  The residual volume was 2.77 
liters and this was 132% of predicted.  The vital capacity 
was 3.3% and this was 73% of predicted.  The residual 
volume/TLC ratio was 45%.  Diffusion capacity for carbon 
monoxide was 27%.  Arterial blood gases drawn on room area 
did reveal a pH of 7.43, PCO2 34.4, PO2 62.3, 
carboxyhemoglobin of 6.9%.  The inspiratory portion of the 
flow volume loop was normal.  The expiratory portion was 
normal, as well.  The volume time curve was incomplete due to 
poor effort.  The impression was that there was a mild 
obstructive airway disease.  There were normal lung volumes.  
There was a severely deteriorate diffusion capacity.  There 
was mild to moderate hypoxemia due to ventilation-perfusion 
abnormalities.  There was significantly elevated 
carboxyhemoglobin suggesting active smoking.  It was noted 
that the diffusion capacity was significantly out of 
proportion to the veteran's lung volumes and if this is true, 
making this statement, that this could be an error or should 
be repeated.  It may suggest pulmonary vascular 
abnormalities.  A chest x-ray showed that chronic changes 
were seen in the lungs.  No active or recent lung process was 
seen.  The diagnoses included chronic obstructive pulmonary 
disease and bronchial asthma.  
      
At the Board hearing in July 1997, the veteran testified that 
exercise or humid or cold weather would cause shortness of 
breath, if he did not take his medication.  Additionally, 
normal physical stress and train of family life affected the 
asthma condition.  The veteran stated that he only used his 
inhalers when he thought he would have an asthma attack.  He 
reported that he used the inhaler three to four times a week.  
Prior to the inhalers he used an over the counter medication.  
The veteran additionally testified that he had pain of the 
right leg due to bone spurs of the feet.  The veteran 
testified that his left ankle would ache and he could not 
walk correctly because he wanted to avoid putting pressure on 
the on the ankle.  He stated that he had a piece of shrapnel 
in the ankle.  It was noted that there was a scar of the 
right leg, on the inside that was a little over an inch long 
and was fairly wide.  There was a small scar on the right 
calf.  

Associated with the file were VA outpatient records that 
include the following.  From January 1997 to March 1997, the 
veteran was seen with complaints of heel pain.  The diagnoses 
included bilateral heel spurs and fasciitis.   

In May 1997, the veteran was seen with complaints of sinus 
congestion.  On examination, the lungs were clear. 

On a VA examination from March 1997, it was noted that the 
claims file was not reviewed.  On examination, the veteran 
had degenerative joint disease of the knees.  The veteran had 
a scar over the lower right tibia in the mid-third, mid-
portion, slightly medial anterior aspect.  It was 4 cm wide 
and 2.5 cm tall, and ovoid in shape.  It was tender to 
palpation.  It was a mild crater-type formation.  There was 
no evidence of ulceration or drainage of this site.  He had a 
small 1 by .5 cm scar, 1.5 cm above the aforementioned scar.  
This was not painful.  There was a small scar to the 
posterior aspect of the right calf that was consistent with 
the anterior scar.  This was painful to deep palpation along 
the muscle group.  It was .5 by .5 cm.  It had skin tone 
color.  There was a .3 cm dot just inferior to the lateral 
malleolus of the left ankle.  An x-ray showed small fragment 
just posterior and inferior to the lateral malleolus of the 
ankle.  The diagnoses included multiple painful scars with 
residual shrapnel in place.  The veteran had an abnormal gait 
due to painful feet and chondromalacia of the left knee.  

A VA record from January 1998 shows that the veteran was 
hospitalized for pneumonia.  

A VA outpatient record from February 1998 shows that veteran 
was seen to be cleared for surgery for a bony spur of the 
heels.  On examination, the lungs were clear.  The chest x-
ray was negative, except for scarring in the left upper lobe.  

A VA outpatient record from April 1998 shows that the veteran 
was seen for follow up for pneumonia.  It was noted that he 
had had an asthma attack.

On a VA respiratory examination in March 1999, the veteran 
was noted to have a productive cough, however, he was acutely 
infected.  He stated that if he used his inhalers, he was 
able to exert himself.  He reported asthmatic attacks a few 
times a week.  He would relax and do breathing exercises or 
sit in a chair and bend over for relief.  Exercise and 
weather change caused his chest to tighten, and inhalers 
caused great relief.  He had exacerbations that occurred 
spontaneously and without pattern.  During the course of a 
month, he would use his inhalers several times per week.  He 
had not gone to the emergency room due to his asthma for the 
past several years.  On examination, the chest was clear to 
auscultation bilaterally.  The chest x-ray was normal.  The 
assessment included hyperactive airways disease and acute 
bronchitis.  

On an additional VA examination in March 1999, the veteran 
reported that as to the left lateral malleolus, there was no 
scar.  The area would occasionally swell.  It ached all the 
time or if he would turn his foot in the wrong direction.  Th 
swelling would occur without pattern and would occur a couple 
of times per year.  He stated he also walked "sideways" on 
his feet, secondary to bone spurs.  As to the pretibial 
region to the right lower extremity, there was a well-healed 
defect and an additional scar of the right posterior calf.  
All scars were normal in appearance and were flesh-toned when 
apparent.  The veteran stated that the scars in general were 
not bothersome.  On examination, there was no abnormality 
noted of the left lateral malleolus and there was no scar 
apparent.  There was no palpable shrapnel.  To the right 
posterior calf, there was a horizontal scar, .5 cm in length 
by 2 mm, well healed, with no subcutaneous adherence.  To the 
pretibial region to the right there was a 3 cm x 2 cm well 
healed incision with subcutaneous slot without adherence of 
the skin.  The scars in general and areas described were 
nontender.  The assessment included shell fragment wound to 
areas as described.  

A VA pulmonary function test from April 1999 showed that FEV-
1 and FVC were both mildly decreased.  FEV-1 was 73% of 
predicted and FEV-1/FVC was 75.  MVV was normal.  Lung 
volumes revealed normal total lung capacity and normal RV.  
Diffusion was normal.  Blood gases showed PO2 of 76, PCO2 of 
37, and pH was 7.42.  The impression was mild obstructive 
airway disease which was confirmed by increased residual 
volume with a normal DLCO.

An April 1999 addendum to the March 1999 VA respiratory 
examination noted that the veteran underwent pulmonary 
function testing.  The impression was mild obstructive airway 
disease, confirmed by increased residual volume and normal 
diffusion capacity.  The veteran was not hypoxic on room air.  

On a VA examination in June 1999, the veteran reported 
painful heels.  He reported that he had a shell fragment 
inferior to the left lateral malleolus.  The foreign body was 
not removed.  He stated that his gave him a lot of pain at 
times and he stated that sometimes the area under the lateral 
malleolus would swell.  He reported constant pain in his 
knees.  On examination, the x-ray of the knees showed 
degenerative joint disease.  It was noted that there were 
foreign bodies of the left knee and the examiner noted that 
the foreign bodies did not have anything to do with the mild 
degenerative joint disease the veteran had in the right knee.  
The veteran was tender beneath the left lateral malleolus but 
a scar could not be seen.  There were scars on the right leg 
posterior to the tibia, one was 3 x 2 cm and the other was 1 
cm.  The scars were not tender nor moveable.  The x-ray of 
the left ankle showed that the ankle was normal except for a 
tiny 2 mm foreign body posterolateral to the talus.  The 
diagnoses included plantar fasciitis and calcaneal spur and 
retained foreign body in soft tissues lateral to the talus in 
the left ankle.  It was noted that the minute retained 
foreign body in the left ankle had nothing to do with the 
foot symptoms or ankle symptoms.  Ankle x-rays were normal 
with no degenerative joint disease and the only abnormality 
was a retained foreign body.  
 
II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Asthma

The veteran is assigned a 10 percent rating for asthma under 
Diagnostic Code (DC) 6602 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The regulations pertaining 
to rating respiratory disorders were revised effective 
October 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In reviewing this case, the Board must therefore 
evaluate the veteran's service connected asthma under both 
the old and current regulations to determine whether he is 
entitled to an increased evaluation under either set of 
criteria.  The VA General Counsel has provided guidance as to 
how such changes in rating criteria should be applied:

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

The "old" regulations pertaining to respiratory disorders 
in effect prior to October 7, 1996 provided that:

Asthma, bronchial:
Pronounced; asthmatic attacks very 
frequency with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health.........100

Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication; more than 
light manual labor 
precluded............60

Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between 
attacks................30

Mild; paroxysms of asthmatic type 
breathing (high pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks........10

NOTE:  In the absence of clinical 
findings of asthma at 
the time of examination, a verified 
history of asthmatic attacks must be of 
record.

38 C.F.R. Part 4, Diagnostic Code 6602 (1995). 

The "new" regulations pertaining to rating respiratory 
disorders, in effect as of October 7, 1996, are found in 38 
C.F.R. § 4.97, Codes 6502-6847 (1999) and are set forth in 
pertinent part below:

6602 Asthma, bronchial:
FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive 
medications....................100

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids...........60

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication...........30

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy...........10

Note: In the absence of clinical findings 
of asthma at time of examination, a 
verified history of asthmatic attacks 
must be of record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

Under the old criteria, the record most closely supports the 
criteria for a rating of 30 percent.  The current rating 
contemplates no clinical findings between attacks.  At the 
most recent VA respiratory examination, pulmonary function 
tests showed mild obstructive airway disease.  The veteran 
has also reported asthmatic attacks more frequent that 
several times a year.  With resolution of the benefit of the 
doubt, the Board finds that a 30 percent rating under the old 
criteria is warranted.  This contemplates a moderate 
disability.

However, there is no evidence that the asthmatic disability 
more closely approximates the criteria for a 60 percent 
rating under the old criteria.  The veteran appears to work 
in manual labor as a tile layer and does bathroom remodeling.  
Given the type of work the veteran engages in, it is unlikely 
that he experiences marked shortness of breath on exertion 
between attacks.  Pulmonary function studies have not 
demonstrated more than mild impairment.  While on the 
February 1996 VA examination, the veteran complained of 
dyspnea on exertion, in testimony, he reported that shortness 
of breath was relieved by his inhalers.  As such, the 
evidence does not more clearly approximate the criteria for 
the 60 percent rating for asthma.  

As to the revised regulations, a review of the pulmonary 
function studies reveals that the veteran does not meet the 
criteria for a 60 percent rating.  In addition, it is not 
shown by the out patient treatment records that he requires 
at least monthly visits to a physician for care of 
exacerbations nor has the need for steroid therapy three 
times a year been demonstrated.  

B.  Shell fragment wounds

Initially the undersigned notes that the veteran's service 
connected shrapnel wounds of the right leg and left ankle are 
manifested as scars, and there has been no evidence of muscle 
damage.  Therefore, it would not be appropriate to rate under 
the criteria for muscle injuries. 

The veteran is currently assigned noncompensable evaluations 
for his service-connected shrapnel wounds of the right leg 
and left ankle under the provisions of DC 7805 which directs 
that the rating should be assigned based on limitation of 
function of the part affected.  Other applicable Codes which 
the veteran's disability may be evaluated include the 
following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration................... 10

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4 (1999).

1.  Right leg

On the March 1997 VA examination, the veteran had tender 
scars over the lower right tibia, slightly medial anterior 
aspect and of the posterior aspect of the right calf.  There 
was no evidence of ulceration.  On the VA examinations in 
March 1999 and June 1999, the veteran's scars of the right 
leg were noted to be well healed and not tender.  

However, as it appears there is some evidence of tenderness 
of the scars as residuals of shrapnel wounds of the right 
leg, a rating of 10 percent for shrapnel wound of the right 
leg is warranted under Diagnostic Code 7804.  A rating in 
excess of 10 percent is not warranted as 10 percent is the 
maximum schedular disability under this rating code. 

Consideration has been given to rating the veteran under 
Diagnostic Code 7805, based on limitation of function of the 
part affected.  However, there is no evidence that the 
veteran has limitation of function of the right leg due to 
the service connected scars as manifestations of shrapnel 
wound of the right leg.  X-rays have not shown any foreign 
bodies in the joint space of the knee.  Therefore, the 
veteran cannot be rated higher under DC 7805.

2.  Left ankle

The evidence in this case shows that, although the veteran 
has complained of left ankle pain and swelling, the VA 
examinations show at the most a very small scar.  There is 
additional evidence of a tiny retained foreign body in the 
left ankle.  There is evidence that the veteran has ankle 
disabilities that are other than the service connected 
shrapnel wounds.  At the June 1999 VA examination, it was 
noted that the minute retained foreign body in the left ankle 
had nothing to do with the foot symptoms or ankle symptoms.  
Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating. 


ORDER

Entitlement to a rating of 30 percent for asthma is granted 
under the old regulations, subject to the applicable criteria 
governing the payment of monetary benefits; a rating in 
excess of 30 percent for asthma under the old and revised 
regulations is denied.

Entitlement to a rating of 10 percent for residual scars from 
a shrapnel wound of the right leg is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.

Entitlement to a compensable rating for a residual scar from 
a shrapnel wound of the left ankle is denied.


REMAND

The veteran has contended that his asthma has interfered with 
his employment.  In this regard, the RO appears to have 
adjudicated the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Board 
notes, however, that there is no evidence that the RO 
requested the veteran to submit employment records in support 
of his claim.  The Court has held that the duty to assist 
obligates the VA to advise the veteran of the relevance of 
his or her employment records in a claim for an 
extraschedular evaluation.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).

Under the circumstances of this case, the Board finds that 
additional development of this issue is required.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected asthma.  This evidence may 
include records pertaining to lost time 
or sick leave used due to the asthma, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected asthma pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service-connected asthma.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

